Per Curiam,
We do not see any reason disclosed by the facts in this case *507for differing from the learned judge of the court below. When the plaintiffs rested they had shown a valid undertaking by the defendant to pay to the beneficiary named by Mulderick. The name of this beneficiary had been changed, but no reason appears for denying to the one last named the benefit of the contract. The question in the court below was not whether parental affection or obligation should have led the decedent to name his children. If that had been the question it would have been very easy of solution. Unfortunately for the plaintiffs the question is, What did he do in naming the beneficiary ? This is involved in no doubt, and upon the evidence we see no legal reason why the beneficiary was not entitled to receive the money now sued for.
The judgment is affirmed.